Citation Nr: 0506453	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03 02-724	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip replacement.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Whether there was clear and unmistakable error in a March 
1987 rating decision that denied service connection for 
residuals of fractures of the right arm, elbow, wrist, and 
leg.  

(Note:  an additional claim of clear and unmistakable error 
in an August 1977 Board decision will be addressed 
separately.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
December 1968 and 3 years, 4 months, and 25 days of prior 
service.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claims for service 
connection for residuals of a right hip replacement, a right 
shoulder disability, and a right knee disability.  He 
submitted a timely notice of disagreement (NOD) in response 
to the decision denying these claims, and nine other claims 
for service connection, which the RO had also initially 
denied.  The RO has since granted those nine other claims for 
service connection, and he has not filed a NOD to contest 
either the ratings and/or effective dates assigned.  See 
Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).  Since that was a full grant of the benefits 
requested, those claims are no longer before the Board.

The veteran has also claimed there was clear and unmistakable 
error (CUE) in the Board's August 1977 decision that denied 
his claim for service connection for spondylolisthesis, in 
addition to a more recent March 1987 RO rating decision 
that denied service connection for residuals of fractures of 
the right arm, elbow, wrist, and leg.  (See VA Form 21-4138 
dated September 1998).  With regard to the Board's 1977 
decision, the Board has original jurisdiction in determining 
whether CUE exists.  38 C.F.R. § 20.1400 (2004).  And since 
this issue is not inextricably intertwined with the others on 
appeal, the Board will address it separately as a pending 
motion.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

As for the more recent March 1987 RO rating decision, the RO 
denied the veteran's claim of CUE, and he filed a timely 
appeal to the Board.  So this claim will also be addressed in 
this decision along with his claims for service connection.  

In February 2005, the Board received additional evidence from 
the veteran along with a waiver of initial consideration by 
the RO.  Accordingly, the Board has considered this evidence 
in making this decision.  See 69 Fed. Reg. 53,807, 53,808 
(Sept. 3, 2004) (to be codified at 38 C.F.R. § 20.1304(c)).  
Some of this additional evidence includes medical records 
relating to surgery on his cervical spine.  But, he has 
already been service connected for this disability, and so 
this is currently not at issue on appeal.  So this additional 
evidence is referred back to the RO to seek clarification 
from him as to whether he is seeking an increased rating for 
this disability.  

In addition, the veteran also indicated he wishes to file a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  But since this additional claim has not 
been adjudicated by the RO, much less denied and timely 
appealed, it is also referred to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1.  An unappealed March 1987 RO rating decision denied 
service connection for residuals of fractures of the 
veteran's right arm, elbow, wrist and leg.  

2.  Although the RO may have erred in finding no X-rays had 
shown a fracture of the right wrist, the result still would 
not have been undebatable or manifestly different but for 
that error, and there was a tenable basis for that March 1987 
rating decision.  

3.  The veteran's right hip, shoulder, and knee disabilities 
did not originate in service and are not otherwise causally 
related to his military service.  




CONCLUSIONS OF LAW

1.  The March 1987 RO rating decision, denying service 
connection for residuals of fractures of the right arm, 
elbow, wrist, and leg, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2004).

2.  The veteran's right hip, shoulder, and knee disabilities 
were not incurred or aggravated during service and are not 
proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

1.  CUE in the March 1987 RO Rating Decision

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
The VCAA redefined VA's duty to assist a veteran in the 
development of a claim. But, the VCAA does not apply to CUE 
claims - both insofar as prior, unappealed RO decisions as 
well as prior decisions of the Board.  38 U.S.C.A. §§ 5109A, 
7111(a) (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400-20.1411 
(2004).  See also Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  The VCAA, however, does apply to the veteran's claims 
for service connection as further explained below.

2.  Claims for Service Connection

The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the RO sent the veteran a VCAA notice in 
January 2004, after its initial denial of the claims in 
December 2000.  So it would seem compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  

But, here, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
merely harmless error.  As mentioned, the RO provided the 
requisite VCAA notice in a January 2004 letter to the 
veteran.  And while the VCAA notice was not sent prior to the 
RO's December 2000 adjudication of the claims, the veteran 
has been provided with every opportunity to submit additional 
evidence and argument in support of the claims.  Moreover, 
the RO considered the additional evidence provided by the 
veteran prior to its July 2004 issuance of the supplemental 
statement of the case (SSOC) - which considered the claims 
based on the additional evidence submitted or otherwise 
obtained since the initial rating decision at issue and 
statement of the case (SOC) and any prior SSOCs.  Therefore, 
notwithstanding the requirements of Pelegrini II as to the 
timing of the VCAA notification, deciding this appeal at this 
juncture is not prejudicial error to the veteran.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the January 2004 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  The January 2004 VCAA 
letter requested him to provide or identify any evidence 
supporting his claims and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of January 2004, the veteran 
was requested to respond within 60 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claims be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  



In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs).  His VA outpatient treatment (VAOPT) records 
from the VA Medical Center (VAMC) in Asheville, North 
Carolina, and private medical records from Dr. Kordonowy, 
Blue Ridge Bone & Joint Clinic, P.A., Asheville Neurological 
Associates, P.A., Carolina Hand Surgery Associates, P.A., 
Memorial Mission Hospital, and Mountain Neurological Center, 
P.A., were submitted.  He also testified before a hearing 
officer at the RO in April 2003.  Although over 1 year has 
passed since the January 2004 VCAA letter, he has not 
indicated that he has any additional relevant information or 
evidence to submit, or which needs to be obtained.  

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.

Factual Background

The veteran's SMRs indicate, in October or November 1964, he 
fell approximately 30 feet and sustained an abrasion to his 
lower lip, left leg and arm, and sprained his right wrist.  
In November 1964, he complained of severe pain and a tingling 
sensation along his ulna nerve.  X-rays taken in November 
1964showed no signs of a fracture, but an X-ray taken in 
January 1965 revealed a fracture through the waist of the 
navicular bone.  In January 1965, his cast was removed, and 
he was treated with one week of whirlpool physical therapy 
for the right wrist.  A radiological report in February 1965, 
however, indicated that subsequent X-rays failed to show the 
irregularity of the radial lateral cortex of the navicular.  
In May 1965, he was examined and found to be physically 
qualified for aerial flights.

In October 1965, SMRs indicate the veteran punched a man in 
the teeth and sustained a laceration over the knuckle of the 
ring finger, right hand.  His wound was dressed, and he was 
given a course of antibiotics.

SMRs from Camp Lejeune also reveal the veteran fell 10 feet 
from a tree in January 1968.  He had pain in the left elbow 
and shoulder.  X-rays of the left shoulder and elbow were 
normal.  There was no acromioclavicular (AC) separation.

The report of his November 1968 discharge examination is 
negative for any abnormalities.  The veteran's military 
service ended the following month, in December 1968

A September 1975 record from Asheville Neurological 
Associates, P.A., indicates the veteran reported falling 
during a practice parachute jump in 1966 in Okinawa.  He 
reported that his feet slipped forward beneath him and he 
landed on his sacrum.  He complained of back pain and 
numbness since this incident.  

In January 1976, the veteran filed a claim for service 
connection for a back injury, which reportedly occurred in 
July 1966.

The report of the March 1976 VA examination indicates the 
veteran complained of pain in his lower back and legs 
reportedly from a practice parachute jump in 1965 in Okinawa.

In April 1976, the veteran submitted a statement (see VA Form 
21-4138) indicating he was injured during a parachute jump in 
July 1966 while at Camp Hanson, Okinawa.  He stated that the 
impact was so great he passed blood.  He was later 
transferred to Camp LeJeune in November 1966 (see VA Form 9 
dated in March 1977).  

At an April 1977 hearing before a hearing officer, the 
veteran testified that after the parachute jump in Okinawa, 
he continued to jump at least once a month until he separated 
from service in December of 1968 (see transcript of hearing, 
pg. 4).

In January 1985, the veteran filed a claim for a broken right 
elbow and wrist, he reportedly sustained in September 1964.  
In August 1986, he amended this claim to include a broken 
right arm, broken right elbow and wrist, and right leg 
(see VA Form 21-4138).  He stated these injuries took place 
in the early part of 1964, and he was treated in Okinawa.  He 
stated he also injured his right hand in 1965 while he was in 
Japan.

VAOPT records from the VAMC in Asheville, North Carolina, 
indicate in July 1986 the veteran complained of pain  in his 
right shoulder radiating down into his elbow and hand.  He 
was diagnosed with mild degenerative joint disease (DJD) of 
the right AC joint and humeral head.  In March 1987, he 
complained of continued shoulder pain, and bilateral knee 
pain.  



In March 1987, the RO denied the veteran's claim for service 
connection for fracture of the right arm, right elbow, wrist 
and right leg.  The RO stated:

Service records show injury to right arm in 1962, 
left elbow and not the right elbow in 1968, right 
wrist in November 1964, and left shoulder also in 
1968.  Records negative for evidence of right leg 
injury.  All x-rays reported as negative for 
fractures and discharge examination negative.

VA outpatient treatment report show [sic] 
multiple joint pain with evidence of degenerative 
joint disease in the cervical spine right elbow 
and right shoulder.

Injuries in service considered acute and 
transitory and not related to any present 
disability.

In June of 1987, X-rays from the Asheville VAMC confirmed 
changes in the AC joint.  In July 1987, the veteran underwent 
a right anterior acromionectomy and rotator cuff exploration.  
His right shoulder had a positive impingement sign.

The report of the December 1987 VA examination indicates a 
diagnosis of right shoulder impingement syndrome plus 
glenohumeral osteoarthritis, and bilateral knee 
osteoarthritis.

An April 1989 VAOPT record of an arthrogram of the right 
shoulder indicates mild degenerative changes of the AC joint.  
The glenohumeral joint appeared normal.  There was no 
evidence of a rotator cuff tear.

The report of the January 1990 VA examination indicates the 
veteran reported having an acromionectomy and rotator cuff 
repair to his right shoulder in 1989.  He complained of 
continued pain in his right shoulder, knees, neck and back.  
He was diagnosed with arthritis in his right shoulder and 
knees.



An October 1993 VAOPT record indicates the veteran reported 
having also had rotator cuff repair on the left shoulder 
approximately 11/2 years prior to the examination.  His left 
shoulder was doing well, but he still experienced pain in his 
right shoulder.

Records from the Blue Ridge Bone & Joint Clinic, P.A., 
indicate in July 1998 the veteran complained of right hip 
pain, reportedly since a parachute jump in 1965.  He was 
diagnosed with severe degenerative arthritis of the right 
hip.  In August  1998, he underwent right total hip 
arthroplasty for DJD.  

A January 1999 letter from Dr. Kordonowy indicates the 
veteran first consulted the doctor for treatment of low back 
pain and right leg pain.  He was diagnosed with 
spondylolisthesis of the L-5 interspace with anterior 
spurring, L5 disc degeneration, severe right pelvic rotation 
and severe thinning of the right hip joint space.  The doctor 
opined that the findings were traumatically induced, had 
existed for 
15-30 years, and were consistent with the veteran's accident 
during service.  

In a January 1999 statement from the veteran (see VA Form 21-
4138), he attributed a broken right arm, broken right elbow, 
broken right wrist, and injured right knee and leg to the 30-
foot fall in service.  He also claimed both shoulder 
conditions were residuals from the injuries he sustained 
during the fall.

The report of the October 1999 VA examination indicates the 
veteran reported straining his knee and right shoulder when 
he fell out of a "shake out tower" in October 1964.  He was 
diagnosed with mild DJD in both shoulders confirmed by X-
rays.  He was diagnosed with DJD in the left knee, but there 
was no diagnosis made for the right knee, although he did 
exhibit limitation of motion in his right knee upon physical 
examination.

The report of the April 2000 VA examination indicates the 
veteran complained of severe pain in both shoulders.  He also 
described progressive severity in right hip pain for several 
years, but attributed no specific injury to this.  He said 
his hip degeneration was due to abnormal stress across his 
hips from his back injury.  Diagnoses included bilateral knee 
osteoarthritis, status post right hip arthroplasty with 
residual of mild element of malalignment and pain, and status 
post rotator cuff repair with bilateral AC joint arthritis.  
The examiner opined:

Comment bilateral knees:  Many individuals of his 
age do experience progressive osteoarthritis; 
consequently, it would be difficult to say 
whether his present knee symptoms are due to his 
previous airborne status, especially without 
documentation of any previous knee injuries.  I 
would submit that it is not service related.

Comment right hips [sic]:  I find it very 
difficult to relate this degree of degenerative 
disease to a back condition.  Consequently I 
would not describe his hip degenerative disease 
as service related, although it should be noted 
that there is some element of leg length 
discrepancy, approximately 2 cm, but even this 
would be very difficult to cite as an etiology 
for his hip disease.

Comment bilateral shoulders:  Due to a history of 
a previous fall onto his left shoulder with a 
possible Grade I AC separation, the present 
evidence of AC joint arthritis could be related 
to that.  Consequently I would declare his left 
shoulder as being service connected, but without 
any documentation of a right shoulder injury, I 
would not declare that as service connected.

In April 2001, the veteran submitted a picture of himself 
reportedly taken in December 1964 at a Marine Air Station in 
Okinawa.  The picture shows that he had a cast on his right 
arm, at least extending over his wrist.  It is unclear from 
the picture how far up his arm the cast extends.

At the February 2003 hearing before a hearing officer, the 
veteran testified that he hurt his right knee at the same 
time he broke his arm from the fall from the shake out tower 
(see transcript of the hearing, pg. 6).  He stated he fell 
from 30 feet, hit the ground on his right side, broke his 
wrist and elbow, hurt his right shoulder, and that his 
"right kneecap was nearly torn off, and my hip." (pg. 6).  
He stated that he broke three or four bones in his wrist, and 
his elbow (pg. 7).  He also stated his rotator cuff was torn 
(pg. 7).  He said he had to have a cast on his right arm from 
his shoulder to his wrist (pg. 8).  

In December 2003, the RO granted service connection for 
residuals of a fracture involving the distal right radius and 
ulna to include traumatic arthritis of the right wrist (also 
claimed as a right arm fracture) effective retroactively from 
September 1998.

In July 2004, the RO also granted service connection for 
residuals of a right elbow injury with arthritis - also 
retroactively effective from September 1998.

A September2004 record from Carolina Hand Surgery Associates, 
P.A., indicates the veteran had fallen six months earlier and 
reinjured his right shoulder.  A September 2004 report of a 
VA Consult Request indicates he had a rotator cuff tear of 
the right shoulder.  An October 2004 MRI indicated C6 nerve 
root impingement, which was consistent with pain radiating 
down his arm.

November 2004 records from Mountain Neurological Center, P.A. 
indicate the veteran had cervical spondylosis C4-5 and C5-6 
and underwent surgery for this.  

Governing Statutes and Regulations

1.	CUE in the March 1987 RO Rating Decision

Prior determinations of the RO - if not timely appealed, are 
final and binding on a veteran, and will be accepted as 
correct in the absence of CUE.  See 38 C.F.R. 
§ 3.105(a) (2004).  CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  And in an even more recent decision, Cook v. 
Principi, 318 F.3d. 1334 (Fed. Cir. 2002) (en banc), the 
Court went a step further and overruled the prior holding in 
Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) (requiring "grave procedural 
error") by stating even that will not negate the finality of 
a prior, unappealed, RO decision.  See, too,
 Tetro v. Principi, 314 F.3d 1310, 1311 (Fed Cir. 2003); 
Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994).

Effective February 1, 1990, Title 38 U.S.C. § 5104(b) 
requires ROs to specify, in each rating decision, the 
evidence considered and the reasons for the disposition; 
before that time, rating decisions generally lack such 
specificity.  
See 38 U.S.C.A. § 5104(b) (West 2002); see also Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence in a 
final RO Decision made before February 1990 cannot be taken 
as showing a failure to consider evidence of record."  
Crippen v. Brown, 9 Vet. App. at 421.  

2.	Entitlement to Service Connection

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  This requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
However, it need not be shown that the disability was 
present or diagnosed during service but only that there is a 
nexus between the current condition and military service, 
even if first diagnosed after service, on the basis of all 
the evidence, including pertinent service medical records.  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the 
line of duty.  38 C.F.R. § 3.303(d) (2004); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Legal Analysis

1.  CUE in the March 1987 Rating Decision

In March 1987, the RO denied the veteran's claims for service 
connection for residuals of fractures of the right arm, 
elbow, wrist, and leg.  He now argues CUE in that decision on 
the grounds that his SMRs clearly showed these injuries 
occurred during service.  In its decision, the RO reasoned 
that the X-rays during service were negative for any 
fracture; there was no evidence of a right leg injury during 
service; and the discharge examination indicated no 
abnormalities.  Accordingly, the RO determined the injuries 
- even if sustained - were merely acute and transitory, did 
not cause chronic residual disability, and were not related 
to any of the veteran's then current disabilities.

A review of the SMRs indicate there was no evidence of 
fracture to the veteran's right arm, elbow or leg.  Thus the 
RO was correct in that conclusion.  With regard to the right 
wrist, however, the record is unclear.  An initial November 
1964 X-ray did not show any fractures, but a subsequent 
January 1965 X-ray revealed what appeared to be a fracture of 
the navicular bone.  Later, a February 1965 radiographic 
report indicates there were no fractures visible and that 
subsequent films did not show previously described 
irregularity of the navicular.  So although there is evidence 
of a possible fracture of the right wrist in service, it does 
not rise to the level of CUE because there was also evidence 
that no fracture existed.  Furthermore, even if the RO made 
an error in determining that all the X-rays were negative, 
the question remains whether the result would have been 
manifestly different but for that error.  The Board concludes 
that it would not have been.

Even if the RO had recognized there was a possible fracture 
of the navicular bone in service, the RO nonetheless was 
correct in stating that no abnormalities were noted during 
the veteran's discharge examination.  Moreover, a few months 
after that incident, he qualified for aerial flights, and he 
testified he continued parachute jumps at least once a month.  
So this is consistent with the RO's ultimate finding that his 
injury in service was merely acute and transitory, meaning it 
did not cause chronic residual disability, and that it is not 
related to any then current disability.

The Board notes that the RO later granted service connection 
for residuals of injuries to the veteran's right arm, elbow 
and wrist.  But these decisions were based, in part, on the 
report of an April 2000 VA examination, which found that 
those residuals were more than likely service-related.  This 
medical opinion was obviously not of record in March 1987 
when the RO made its initial unfavorable decision.  So it is 
reasonable that the RO initially denied the claims for 
service connection for the residuals of the right arm, elbow 
and wrist injury, but later granted them after additional 
medical evidence was obtained.  Obviously, this is an 
unfortunate circumstance that helpful information - which 
proved very favorable to the case - was not obtained until 
long after the fact.  But bare in mind that even a failure to 
assist the veteran back in 1987 was not tantamount to CUE.  
Indeed, the various precedent cases cited above are quite 
clear concerning this.  So his claim must be denied.

2.  Entitlement to Service Connection for Right Hip, 
Shoulder, and Knee Disabilities

To clarify, the veteran is currently service connected for 
his left knee, left shoulder, cervical spine, lumbosacral 
spine, left arm/wrist, right elbow, residuals of a fracture 
involving the distal right radius and ulna to include 
traumatic arthritis of the right wrist, and residuals of a 
human bite injury to the right hand.  These service-connected 
disabilities have received an 80 percent combined rating 
since September 1998.  He has also been granted a total 
disability rating based on individual unemployability (TDIU) 
since September 1998.

The record is clear that the veteran experienced at least two 
traumatic falls during service, which he believes have caused 
most of his current disabilities.  There is no doubt he 
sincerely believes that his current right shoulder, hip, and 
knee disabilities are a result of those accidents, but the 
other lay and medical evidence does not establish this to be 
the case.  

The reports of the veteran's injuries as a result of these 
falls have changed over the years.  The SMRs clearly show 
that in October or November 1964 he fell approximately 30 
feet and sustained an abrasion of his lower lip, left leg and 
arm, and at least sprained his right wrist.  As a result, he 
had a full arm cast and received whirlpool physical therapy.  
The cast was removed in January 1965, and by at least May 
1965 he physically qualified for aerial flights.  Despite his 
later recollections, there is no indication that he injured 
his right shoulder, knee, or hip in this incident.  It was 
not until he first began experiencing pain in his right 
shoulder, in 1986, and was diagnosed with DJD that he 
reported having injured his shoulder in this incident - 
nearly 22 years earlier.  The same is true of his knees, for 
which the first record of pain was in 1987.  And the same is 
also true of his right hip, for which the first report of 
pain occurred in July 1998 - 34 years after the incident in 
question.

With regard to his right shoulder, there is no indication of 
any injury during the veteran's military service.  The Board 
realizes he fell 10 feet from a tree in January 1968 and hurt 
his left shoulder.  But, as indicated, he is already service-
connected for residuals of that injury.

There are also no indications of any injuries to the 
veteran's right knee or hip during service.  His separation 
physical noted no abnormalities, or complaints of any 
residuals from either of the above-mentioned accidents.  The 
SMRs are highly probative because they are a concurrent 
record of the events during service at the time they actually 
occurred when the participants' recollection is the freshest 
and most accurate.  The Court discussed the decline in 
probative value of evidence, including medical nexus 
opinions, obtained long after the fact in comparison to more 
contemporaneous evidence.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

And as already alluded to, the veteran no doubt sincerely 
believes that his current right shoulder, knee, and hip 
disabilities are a result of his fall during service.  
But while laypersons are competent to attest to subjective 
symptoms (pain, etc.) and manifestly objective symptoms, they 
do not have the necessary medical training and/or expertise 
to actually make a diagnosis or, equally importantly, to 
provide a competent medical opinion etiologically linking a 
diagnosed disorder to service in the military that ended many 
years ago.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); and Hasty v. Brown, 13 Vet. App. 230 (1999).

After a complete review of the veteran's medical history, the 
April 2000 VA examiner opined that the veteran's knee, right 
hip, and right shoulder disabilities were not service 
related.  He based this opinion on the lack of documentation 
indicating injury during service.  On the other hand, Dr. 
Kordonowy opined the veteran's right hip disability was 
consistent with his service-related accident.  (Note:  He 
also opined that the veteran's back disability was 
consistent, but this is not at issue since he is already 
service-connected for this condition).  The doctor did not 
comment on the veteran's right knee or shoulder.

In deciding these claims, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, the medical 
opinions as to the veteran's right hip diverge.  And at the 
same time, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, 
though, as explained below, there are legitimate reasons for 
accepting the VA examiner's opinion over the private 
physician's medical opinion.

The VA examiner's conclusion that the veteran's right hip 
replacement was not a result of his military service was 
based on a review of the entire claims file as well a 
physical examination of the veteran.  For this reason, this 
opinion is especially probative.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  
On the other hand, Dr. Kordonowy's opinion is based upon a 
single set of findings, and the veteran's self-reported 
history of an event that had happened nearly 34 years 
earlier.  Furthermore, the private doctor opined merely that 
the veteran's condition was consistent with the reported 
accident, and not that it was necessarily etiologically 
linked.  So his opinion was far less definitive.

For these reasons, the claims for service connection for 
right shoulder, hip, and knee disabilities must be denied 
because the preponderance of the evidence is unfavorable, 
meaning the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004); 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

The claims for service connection for right hip, shoulder, 
and knee disabilities are denied.

The RO did not commit CUE in its March 1987 rating decision 
denying service connection for residuals of fractures of the 
right arm, elbow, wrist, and leg.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


